The plaintiff and the Graymar Realty Corporation, mortgagees —■ the latter holding a junior participating interest in the mortgage ■ — ■ had judgment for foreclosure and sale of the mortgaged property. There was a large deficiency on the sale. These parties moved to confirm the referee’s report of sale and for leave to enter a deficiency judgment. As the ninety-day period had nearly expired, the defendant mortgagors sought to evade service by going out of the State. It was provided in the order to show cause that service might be made by mail, which was done. Order dated December 12, 1936, and resettled order dated January 7, 1937, resettling order dated December 18, 1936, in so far as they direct that the issues in respect, to the market value of the property be referred to an official referee to take proof and report, and that the application for leave to enter a deficiency judgment be held in abeyance until the coming in of the referee’s report, affirmed, with ten dollars costs and disbursements to each respondent. No opinion. Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur. [See ante, p. 877.]